                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 4/3/2020
 XING XIE, individually and on behalf of
 others similarly situated, et al.

                           Plaintiffs,
                                                                 1:19-cv-5005 (MKV)
                    -against-
                                                                       ORDER
 CITYSPADE, INC. et al,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       This case has been reassigned to me for all purposes. Accordingly, it is hereby

ORDERED that, by April 27, 2020, the parties shall submit a joint letter on the status of this case

and a Proposed Case Management Plan and Scheduling Order, as required by this Court’s

Individual Rules of Practice. The documents should be filed on ECF and sent to this Court via

email (in both PDF and Microsoft Word formats). The joint status letter may not exceed 6 pages

and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

           major legal and factual issues that are most important to resolving the case;

       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

           basis of subject matter jurisdiction and venue, and a brief statement by each other

           party as to the presence or absence of subject matter jurisdiction and venue.

           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the

           principal place of business of any party that is a corporation, and the citizenship of all

           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;
       3. A statement of procedural posture, including

              a. A brief description of any (i) motions that have been made and decided, (ii)

                  motions that any party seeks or intends to file, including the principal legal

                  and other grounds in support of and opposition to the motion, (iii) pending

                  motions and (iv) other applications that are expected to be made at the

                  conference;

              b. A brief description of any discovery that has already taken place, and a brief

                  description of any discovery that the parties intend to take in the future; and

              c. A statement describing the status of any settlement discussions and whether

                  the parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

       Any request for an extension shall be made by letter filed on ECF and must be received at

least 48 hours before the deadline or conference. The Court’s Individual Rules and model Case

Management Plan are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.



SO ORDERED.
                                                     _________________________________
Date: April 3, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
